DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
Examiner.

Status of Claims
This action is in reply to the communications filed on 12/04/2019. 
	Claims 1 – 20 have been examined and are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (Prong 1), and taking claim 15 as representative, claim 15 recites: 
A computer system for evaluating a prospective property based on a health state of a user, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions collectively stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising: receiving a selection of the prospective property;
determining one or more considerations based on health information specific to the user, the one or more considerations indicative of one or more conditions that impact habiting the prospective property; 
determining habitation conditions based on property information of the prospective property, the habitation conditions indicative of property conditions that are present at the prospective property;
determining whether the prospective property is acceptable to the user based on the one or more considerations and corresponding ones of the habitation conditions; 
and transmitting an indication indicating a result of the determining whether the prospective property is acceptable to the user. 
The underlined limitations of claim 15 above recite an abstract idea that falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas [see 2106.04(II)(A)]. Under Prong 1 of the revised Step 2A analysis it is determined that claim 15 recites a commercial interaction (e.g. an advertisement, marketing/sales activity or behavior) [see MPEP 2106.04(a)(1)(II)(B)]. Specifically, the Examiner notes that the present invention recites steps for collecting user and property information for the purposes of identifying the best properties to present to a user, this concept is considered a marketing and or sales activity as well as an advertisement because the purpose of the instant invention is to collect data and manipulate data in order to provide property information to a consumer based on see again MPEP 2106.04(a)(1)(II)(B)].
Under Step 2A (prong 2), it is determined that the recited abstract idea is not integrated into a practical application. Considering claim 15, the Examiner acknowledges the recitation of the computer system comprising: one or more computer processors, one or more computer-readable storage media. The recited computing components and their functions are being considered as “additional elements” and taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claims 15 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 15 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 15 taken individually or as a whole the additional elements of claim 15 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Examiner additionally comments that the processor and associated computing elements are being interpreted as any generic devices capable of performing the functionality of displaying and transmitting information as required by the present invention. Neither the claims nor the Applicant’s specification provide specific detail to the types of devices that are used, and further fail to elaborate on any specific or unique functionalities that may be required of such devices. 
Furthermore, the additional elements fail to provide significantly more also because the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. receive selection of prospective property, determine considerations, transmitting indication of result)
Storing and retrieving information in memory (e.g. determine habitation conditions, etc.)

In view of the above, representative claim 15 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 1 and 8 recites substantially similar limitations as claim 15 above. As such, claims 1 and 8 are rejected under substantially similar rationale as claim 15. 
Dependent claims 2 – 7, 9 – 14, and 16 – 20 also do not integrate the abstract idea into a practical application. Notably, claims 2 – 7, 9 – 14, and 16 – 20 recite more complexities descriptive of the abstract idea itself, such as describing the types of conditions that are used, how property acceptance is determined and the like. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 7, 9 – 14, and 16 – 20 are understood to recite at least similar abstract concepts as those discussed regarding claim 15. 
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 7, 9 – 14 and 16 – 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 15, the limitations of claims 2 – 7, 9 – 14 and 16 – 20 amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2 – 7, 9 – 14, and 16 – 20 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 7, 9 – 14 and 16 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 3, 5 – 10, 12 – 17, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al., US 20150371347 A1 (hereafter referred to as “Hayward”) in view of Robbins et al., US 20010039506 A1 (hereafter referred to as “Robbins”). 
Regarding claim 1, Hayward discloses a computer-implemented method for evaluating a prospective property based on a health state of a user, the method comprising: determining one or more considerations based on health information specific to the user, the one or more considerations indicative of one or more conditions that impact habiting the prospective property [see 0044 (Embodiments of the invention correlate symptomology and sensitivities of a user with physical design and attributes of a property, local weather and air quality so as to provide the user an ongoing assessment of degree of health risk the property may have on the health of the user)]; 
determining habitation conditions based on property information of the prospective property, the habitation conditions indicative of property conditions that are present at the prospective property [see 0252 (the property match calculator unit may look at property attributes (e.g., potential exposures associated with the property, such as mold risk index, pet factor, etc.) used in determining a property score for the property); see also 0264 (The higher a PropertyMatch_Score computed for a property of interest to a user, the smaller the degree of compatibility between the property and the user (i.e., the property is unsuitable for the user).)]; 
determining whether the prospective property is acceptable to the user based on the one or more considerations and corresponding ones of the habitation conditions [see 0252 (the property match calculator unit determines compatibility between a property and a user by evaluating a personal profile for the user against property data for the property); See Examiner Comment below for further notes regarding this limitation]; 
and transmitting an indication indicating a result of the determining whether the prospective property is acceptable to the user [see 0255 (a property match report may be presented to a user via a website); See Examiner Comment below for further notes regarding this limitation]. 
Examiner Comment:
Examiner further notes the recited limitations: 
“determining whether the prospective property is acceptable to the user based on the one or more considerations and corresponding ones of the habitation conditions” and 
“transmitting an indication indicating a result of the determining whether  the prospective property is acceptable to the user”
These recited limitations do not move to distinguish the claimed invention from the cited art. These phrases are conditional limitations with the noted "determining whether the prospective property is acceptable…" and “transmitting an indication indicating a result of the determining whether the prospective property is acceptable” steps are not necessarily performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied - regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. Language that suggests or makes optional but does not require the feature or step to be performed does not limit the scope of a claim under the broadest reasonable claim interpretation. MPEP 2143.03.

Examiner notes that while Hayward teaches the idea of having a “prospective” property for which a match/health score is calculated [see at least 0045 (determining potential impact a property may have on health of an individual (e.g., current/prospective occupant of the property))], Hayward does not explicitly disclose receiving a selection of the prospective property.
However, Robbins teaches receiving a selection of the prospective property [see 0199 (following log-on, the user can make a subject property selection)].

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of selecting a prospective property to be used for comparison (as taught by Robbins) to the property health determination system of Hayward would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Robbins to the invention of Hayward would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Robbins to the teachings of Hayward would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed system allows for an improvement which results in an efficient access to an increased number of substitute properties [see Robbins: 0080]. 

Regarding claim 2, the combination of Hayward and Robbins teaches the computer-implemented method of claim 1. Hayward further discloses wherein the conditions comprise one or more health conditions, one or more physical conditions, one or more social conditions, or a combination thereof [see 0086 (the term "property score" represents a health index for the property, its immediate environments, and physical and geographical characteristics associated with the property); Examiner interprets the “health index” as the health conditions, and the physical or geographic characteristics as the physical conditions]. 

Regarding claim 3, the combination of Hayward and Robbins teaches the computer-implemented method of claim 1. Hayward discloses wherein the determining whether the prospective property is acceptable further comprises: generating a habitation score based on each of the one or more considerations and the corresponding ones of the habitation conditions [see 0251 (the property match application comprises a property match calculator unit configured to determine a property match score for a property of interest to a user based on a personal profile of the user and one or more property attributes maintained in a database for the property)];
and determining whether the habitation score satisfies a threshold score, wherein the prospective property is determined to be acceptable when the habitation score is at least the threshold score, and wherein the prospective property is determined to be unacceptable when the habitation score is less than the threshold score [see 0251 (the property match application comprises a property match calculator unit configured to determine a property match score for a property of interest to a user based on a personal profile of the user and one or more property attributes maintained in a database for the property); see also 0185 (the term "personal profile" is used to denote a profile for a user. A personal profile for a user may include one or more of the following information relating to the user: sensitivities of the user, specific triggers of the user, thresholds of the user, and impacts of the user.]. 


Regarding claim 5, the combination of Hayward and Robbins teaches the computer-implemented method of claim 1. Hayward further discloses wherein, as a result of the prospective property being determined to be unacceptable, the method further comprises: determining a remediation to the prospective property that alleviates the habitation conditions based on the one or more considerations [see 0090 (the property score report may also include one or more 
and transmitting the remediation in a request to a contact of the prospective property [see 0317 – 0319 (The crowdsourcing tools includes one or more tools configured to suggest improvements to an owner of the property. A recommendation may be a suggested intervention or a suggested action that the owner may take to improve the air quality of the property); Examiner interpreters providing a recommendation as transmitting a remediation request to a contact]. 

Regarding claim 6, the combination of Hayward and Robbins teaches the computer-implemented method of claim 1. Hayward does not explicitly disclose wherein, as a result of the prospective property being determined to be unacceptable, the method further comprises: determining one or more comparable properties based on the prospective property; and transmitting the one or more comparable properties to the user.
However, Robbins teaches wherein, as a result of the prospective property being determined to be unacceptable, the method further comprises: determining one or more comparable properties based on the prospective property [see 0130 (the need to select additional sales generally occurs when a user cannot identify a sufficient number of acceptable sales within the Census Tract or radial distance (geography) of the property being valued and therefore must expend the search into locations that are similar to that of the subject property); Examiner interprets properties similar to subject property as “comparable”];  
and transmitting the one or more comparable properties to the user [see 0130 (to evaluate the desirability of one location relative to other locations, sales of physically similar properties located in different locations must be analyzed. The purpose of the macro neighborhood assignment is to provide 
	This combination would have been obvious for at least similar reasons discussed above.

Regarding claim 7, the combination of Hayward and Robbins teaches the computer-implemented method of claim 6. Hayward does not explicitly disclose wherein each of the one or more comparable properties are determined to be acceptable to the user.
However, Robbins teaches wherein each of the one or more comparable properties are determined to be acceptable to the user [see 0010 (each attribute value from the comparable properties are evaluated to the same attribute value of the subject property on a fuzzy preference scale indicating desirable and tolerable deviations from an ideal match with the subject property. A measurement of similarity between each comparable property and the subject property is then determined. Next, the price of the comparable properties are adjusted to the value of the subject property and the best properties are extracted for further consideration)].  
This combination would have been obvious for at least similar reasons discussed above.

Regarding claim 8, claim 8 recites a computer program product comprising substantially similar limitations as claim 1. Claim 8 is rejected under substantially similar grounds as claim 1 above.

Regarding claim 9, claim 9 recites a computer program product comprising substantially similar limitations as claim 2. Claim 9 is rejected under substantially similar grounds as claim 2 above.

Regarding claim 10, claim 10 recites a computer program product comprising substantially similar limitations as claim 3. Claim 10 is rejected under substantially similar grounds as claim 3 above.


Regarding claim 12, claim 12 recites a computer program product comprising substantially similar limitations as claim 5. Claim 12 is rejected under substantially similar grounds as claim 5 above.

Regarding claim 13, claim 13 recites a computer program product comprising substantially similar limitations as claim 6. Claim 13 is rejected under substantially similar grounds as claim 6 above.

Regarding claim 14, claim 14 recites a computer program product comprising substantially similar limitations as claim 7. Claim 14 is rejected under substantially similar grounds as claim 7 above.

Regarding claim 15, claim 15 recites a computer system comprising substantially similar limitations as claim 1. Claim 15 is rejected under substantially similar grounds as claim 1 above. 

Regarding claim 16, claim 16 recites a computer system comprising substantially similar limitations as claim 2. Claim 16 is rejected under substantially similar grounds as claim 2 above. 

Regarding claim 17, claim 17 recites a computer system comprising substantially similar limitations as claim 3. Claim 17 is rejected under substantially similar grounds as claim 3 above. 


Regarding claim 19, claim 19 recites a computer system comprising substantially similar limitations as claim 5. Claim 19 is rejected under substantially similar grounds as claim 5 above. 

Regarding claim 20, claim 20 recites a computer system comprising substantially similar limitations as claim 6. Claim 20 is rejected under substantially similar grounds as claim 6 above. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al., US 20150371347 A1 (hereafter referred to as “Hayward”) in view of Robbins et al., US 20010039506 A1 (hereafter referred to as “Robbins”) and further in view of Hana et al., JP 2020024642 A (hereafter referred to as “Hana”). 
Regarding claim 4, the combination of Hayward and Robbins teaches the computer-implemented method of claim 1. The combination does not disclose wherein the determining whether the prospective property is acceptable further comprises: determining whether one of the one or more considerations is an overriding factor; and as a result of the determined consideration being the overriding factor, determining whether the determined consideration has a conflict with the habitation conditions, wherein the prospective property is determined to be unacceptable when the determined consideration conflicts with the habitation conditions.
Examiner Comment:
Examiner further notes the recited limitations: 
“determining whether one of the one or more considerations is an overriding factor” and 
“as a result of the determined consideration being the overriding factor, determining whether  the determined consideration has a conflict with the habitation conditions…”
These recited limitations do not move to distinguish the claimed invention from the cited art. These phrases are conditional limitations with the noted " determining whether one of the one or more whether  the determined consideration has a conflict with the habitation conditions” steps are not necessarily performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied - regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. Language that suggests or makes optional but does not require the feature or step to be performed does not limit the scope of a claim under the broadest reasonable claim interpretation. MPEP 2143.03.
However, Hana teaches wherein the determining whether the prospective property is acceptable further comprises: determining whether one of the one or more considerations is an overriding factor [see Hana ( in the present embodiment, the first threshold value for the attribute evaluation points is set to 50 points. Therefore, if the number of attribute evaluation points for functional evaluation is 50 or more (first threshold or more), the evaluation is set to plus “+”. Conversely, if the attribute evaluation score is less than 50 (less than the first threshold), the evaluation is set to minus “−”.); Examiner notes that the attribute evaluation is being interpreted as the consideration that may match the user, if the attribute does match the user it can be matched to the user pending that the emotional attribute (e.g. the habitation score) is also matching to the respective user]; 
and as a result of the determined consideration being the overriding factor, determining whether the determined consideration has a conflict with the habitation conditions [see Hana (the evaluation determining unit checks whether the attribute condition and the emotional condition required by the user for the real estate match, that is, whether there is no conflict between the two conditions)], 
wherein the prospective property is determined to be unacceptable when the determined consideration conflicts with the habitation conditions [see Hana (the evaluation determining unit checks whether the attribute condition and the emotional condition required by the user for the real estate match, that is, whether there is no conflict between the two conditions. To be more specific, the 
One of ordinary skill in the art at the time of filing of the invention would have recognized that the known techniques described by reference in Hana would have been applicable to the inventions of Hayward and Robbins as they all share common functionality and purpose namely – in assisting users finding acceptable properties for consideration. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of evaluating properties based on considerations and habitations (as taught by Hana) to the property evaluation systems of Hayward and Robbins would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Hana to the inventions of Hayward and Robbins would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Hana to the teachings of Hayward and Robbins would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed system allows for an improvement in real estate search system by efficiently utilizing answers from a user for exposing true needs of the user [see Hana: Abstract]. 

Regarding claim 11, claim 11 recites a computer program product comprising substantially similar limitations as claim 4. Claim 11 is rejected under substantially similar grounds as claim 4 above.

Regarding claim 18, claim 18 recites a computer system comprising substantially similar limitations as claim 4. Claim 18 is rejected under substantially similar grounds as claim 4 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625